DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is being considered by the examiner. An Initialed copy of the IDS is enclosed

Allowance
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:  the closest prior art of record is WANG et al (Pub No.: 20160321790) and Zhang et al (NPL titled: Super-resolution of single multi-color image with guided filter). Wang discloses a contrast enhancement method including comprising: obtaining, using at least one processor, an image of a scene comprising image data in each of multiple channels of a color space (an input image may be transformed into a YCbCr space – see [p][0040]); decomposing a channel of the image into a first base layer and a first detail layer (see [p][0096] – where the input image is divided into different layers); generating a first enhanced detail layer by manipulating a characteristic of the first detail layer (contrast enhancement performed on the background layer – see Fig 8 and [p][0096]); decomposing the first base layer into a second base layer and a second detail layer 
 	Zhang in the same field of endeavor discloses super-resolution of single multi-color image with guided filter including dividing the image in layers and enhancement each layer (see Fig 1); however, Zhang also does not expressly disclose combining the first enhanced detail layer, the second enhanced detail layer, and the second base layer to obtain an enhanced image of the scene. 
 	The current method improves over the prior art by providing a first guided filter operation and the second guided filter operation are edge-preserving filters, which can blur image details while preserving strong edges of an - 12 - DOCKET NO. SAMS12-00634PATENTimage. Further, the first and second guided filter operations have two main properties, which include edge-preserving smoothing images and a processing time that is almost independent of kernel size (or image size). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance
                                                                                                                                                                                             

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Zhu et al (NPL titled: Self-guided filter for image denoising) discloses a simple yet effective guided filter variant for the single image noise removing.

 	Han (Pub No.: 20110026815) discloses a method and apparatus for image processing, and more particularly, to processing an image by using an edge-preserving smoothing filter.
 	Tezaur et al(Pub No.: 20160048952) discloses method for deblurring a blurry image having a point spread function.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        January 13, 2022